Case 2:18-cv-00053-JRG Document 250-9 Filed 01/13/20 Page 1 of 1 PageID #: 11518




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 IMPLICIT, LLC,                              §
                                             §
      Plaintiff,                             §        Civil Action No. 2:18-cv-53-JRG
                                             §                  LEAD CASE
       v.                                    §
                                             §          JURY TRIAL DEMANDED
 NETSCOUT SYSTEMS, INC.,                     §
                                             §
      Defendant.                             §

  ORDER GRANTING AGREED MOTION FOR JUDGEMENT AS A MATTER OF LAW
                    AND MOTION FOR NEW TRIAL


       Having considered Plaintiff Implicit, LLC’s Motion for Judgment as a Matter of Law and

 Motion for New Trial, it is hereby ORDERED that the Motion is GRANTED.
